Citation Nr: 0924731	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1966 to August 
1968, with service in the Republic of Vietnam from February 
1967 to February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claim.  In August 2004, however, he 
submitted a written statement to VA in which he withdrew his 
request for a hearing.  Thus, the Board finds the Veteran's 
request for a hearing in this case to be withdrawn.  38 
C.F.R. § 20.704(d) (2008). 

This claim was previously before the Board in July 2007.  At 
that time, the Board denied entitlement to service connection 
for diabetes mellitus, to include as due to exposure to Agent 
Orange, on the grounds that there was no evidence of 
currently  diagnosed diabetes mellitus.  The Veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court), which in a November 10, 2008 order, 
granted a joint motion for remand.  
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claim in this case was remanded by the Court 
after it was determined that the December 2002 VA 
Compensation and Pension (C&P) examination report on which 
the Board relied to deny the Veteran's claim was inadequate 
for evaluation purposes.  Specifically, the December 2002 VA 
examination report contained a notation that "Hemoglobin A1C 
was ordered," but according to the October 2008 joint motion 
request, there was no indication of record to show that the 
A1C test or other diagnostic glucose test was performed.  See 
joint motion request, pp. 2-3.  Although the Board 
acknowledges that the diagnostic laboratory results from the 
December 2002 VA C&P examination report are not contained in 
the claims file, a careful reading of the examination report 
indicated that "there is no laboratory documentation to 
validate a diagnosis of diabetes mellitus and there are no 
complications thereof."  Despite this evidence as well as 
other medical evidence of record which showed no confirmed 
diagnosis of diabetes mellitus, the Board is nevertheless 
obligated to remand the Veteran's claim for development 
consistent with the Court's remand order.  

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 § C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the December 2002 VA C&P examination 
was found to be inadequate for evaluation purposes.  See 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (finding that 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes).  
Accordingly, the Veteran should be afforded a new VA 
examination to determine whether the Veteran has diabetes 
mellitus, and if so, whether this condition is related to 
the Veteran's period of active service.  

The Board notes that the Veteran in this case was not 
provided with a duty-to-inform notice that complied with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the Veteran with complete VCAA notification and 
inform him of the type of information and evidence needed to 
substantiate a service connection claim for diabetes mellitus 
on direct and presumptive bases.  The Board also notes that 
the Veteran was not provided with information, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), about 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
The RO should provide the Veteran with such notification.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from July 
18, 2002 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for diabetes 
mellitus on direct and presumptive bases.  
The RO should also send a duty-to-inform 
notice to the Veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records pertaining to the Veteran that are 
dated from July 18, 2002 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
examination to determine whether the 
Veteran has diabetes mellitus, Type II.  
The claims folder must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report or an addendum.

In particular, the examiner is asked to 
indicate whether the Veteran has diabetes 
mellitus, and if so, which type.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




